Citation Nr: 1603682	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2010, of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015 the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

Traumatic brain injury due to in-service head injury was the result of the Veteran's willful misconduct. 


CONCLUSION OF LAW

The claimed traumatic brain injury was not incurred in the line of duty and the criteria for service connection for a resultant traumatic brain injury disability are  not met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(m)-(n), 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in April 2010.  The case was last readjudicated in May 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and a VA examination and opinion report. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disability on appeal.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.



Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310, 331; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and laws administered by VA.  38 C.F.R. § 3.1(n).

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m) (2015).    The simple drinking of alcoholic beverage is not of itself willful misconduct.  If,    in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he currently suffers from headaches as residuals of a traumatic brain injury due to head injury incurred in a fight during service.  In a statement in May 2014, the Veteran alleged that his head injury was sustained when he was attacked by another soldier who struck him on the head with a Coke bottle.  Reportedly, he fought back in self-defense.  He denied starting the fight.  

The service records reflect a history of multiple disciplinary problems, including four Article 15s, with offenses ranging from careless driving and AWOL, to fighting and disrespecting a commanding officer.  He was transferred to another unit as a rehabilitative effort; however, he acquired one more court martial and was pending his third.  A Unit Punishment Records shows that he given multiple Article 15s for four offenses while attached to the 7th Infantry, including reckless driving of a government vehicle in July 1961; going absent without leave (AWOL) from his unit in September 1961; causing disturbance in the barracks on March 18, 1962, and disrespect toward noncommissioned officer (NCO) in April 1962.   

Pertaining to the March 18, 1962 incident, he received non-judicial punishment      for violation of Article 116 of the Uniform Code of Military Justice (UCMJ), for causing disturbance in the barracks, and was punished to 14 extra duty days.  The service treatment records show that on March 18, 1962, he was seen for a superficial laceration with swelling on the left posterior scalp after he was hit on the head with      a Coke bottle.  It was cleaned and closed with three sutures.  He denied loss of consciousness.  A clinical treatment note the following day indicated that the laceration was sutured.  The sutures were to be removed on March 22, 1962.  

In June 1962 the Veteran committed an assault when he kicked a fellow soldier on the head with a shod foot.  In July 1962 charges were served on the Veteran for an alleged assault incident for which he was later convicted by special court martial.  Upon his return to duty, the commanding officer counseled him on his record of misconduct and he indicated a strong desire to become a good soldier.  He came to the attention of the commanding officer again in October 1962, for disciplinary action when he was alleged to have participated in an assault upon a German female, and was AWOL from his unit.  The commanding officer noted that the Veteran had been transferred to the 3rd Infantry Division from the 7th Infantry Division for rehabilitative reasons in May 1962.  Administrative separation was considered following his previous offense but was not processed due to the Veteran's efficiency and expressed desire to become a good soldier.  Since then,   he had received one court martial for assault, which resulted in him being confined for a four month period, the majority of which was suspended by his Commander.  Upon his return and until the time of the report, he had performed his assigned duties in an outstanding manner.  The commanding officer opined that the disciplinary action pending against him as well as his past Court Martials have      all resulted from his failure to divorce himself from individuals who are prone to trouble.  Investigation revealed that the majority of his close friends were pending disciplinary or elimination proceedings.  The last incident in which he was involved also occurred while he was with an individual of questionable character who is also being considered for court martial and elimination.  The commanding officer noted that the Veteran worked well with others and exercised initiative in jobs assigned, and his supervisors were highly complementary of his duty performance.  The commanding officer concluded, however, that although the Veteran was an excellent worker and one of the most efficient workers within his unit, his off     duty misconduct and his apparent inability to completely avoid trouble rendered him a liability rather than an asset to the unit, and elimination was requested. 

On November 1962, the Veteran underwent a psychiatric evaluation.  The examiner opined that further rehabilitative efforts would probably not produce the desired results.  The examiner noted that the Veteran's duty performance was described as excellent, however, he remained a constant disciplinary problem to command.  The examiner opined that his intellectual abilities were borderline at best and he had gotten into repeated incidents off duty.  Therefore, further rehabilitative efforts would be fruitless.  The examiner opined that the Veteran did not have a psychiatric disease, and recommended separation for misconduct in concurrence with the unit commander's recommendation. 

On separation examination in March 1963, the Veteran's head and neurological system were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in March 1963, he checked the "No" box with regard to a history of frequent or severe headaches.  The DD Form 214 reflects that the Veteran was given an honorable discharge.

After service, medical treatment records starting in 1993 reflect that the Veteran reported occasional headaches in connection with treatment for a sinus condition.  VA treatment records after 2004 noted the Veteran's report of being hit in the head with a Coke bottle during service.  He stated that he had a knot on the back of his head due to the injury.  After 2009, VA treatment records contained a diagnosis of chronic headaches, along with a history of intermittent headaches on the posterior side of his head since he was hit with a Coke bottle on head during a fight while on   active duty.

An April 2013 Line of Duty Determination by the Houston, Texas RO found the injuries sustained by the Veteran in March 1962 did not occur in the line of duty. After presenting the facts and applicable regulations, the determination stated that review of the Veteran's Punishment Record showed he was punished for causing     a disturbance in the barracks on March 18, 1962, the same day he reported the   head injury due to the Coke bottle.  The Veteran was punished with 14 days extra duty performing building maintenance.  Prior and subsequent to this incident the Veteran's personnel records documented numerous records for infractions including fighting and alcohol abuse.  The Veteran received 4 Article 15s and one special court martial due to habitual misconduct.  Due to the injury occurring as a result of the Veteran causing a disturbance in the barracks, this injury is considered due to the Veteran's willful and persistent misconduct.

The Veteran was afforded a VA neurological examination in January 2014.  The Veteran reported that in 1962 while deployed to Germany, he was hit in the head with a bottle by another soldier.  Reportedly, he had no memory of the incident.  He required stitches to the back of his head and related being off duty for about 3 days. The examiner noted several incidents in service wherein the Veteran received blows to the head during altercations, including the March 1962 head injury from a Coke bottle.  The service treatment records showed that none of the blows to the head resulted in loss of consciousness.  The Veteran completed a report of medical history in March 1963 and at that time he denied experiencing frequent and severe headaches.  Based on the Veteran's subjective report of being dazed following the March 1962 head injury, the examiner opined that it was at least as likely as not that he suffered a traumatic brain injury/concussion secondary to the blow to the back of his head.  However, the examiner noted that the service treatment records did not confirm this diagnosis.  While the Veteran reported suffering from headaches since that time, the service treatment records also failed to show that the Veteran suffered from persistent headaches or required ongoing treatment for headaches as a result of any of the blows to his head.  In fact, he denied experiencing frequent and severe headaches on a Report of Medical History on separation from service in March l963.  Accordingly, the examiner stated that she was unable to attribute his current headaches to a head injury that occurred more than 50 years earlier.  Moreover, treatment records during the Veteran's incarceration from February 1994 to December 1997 noted that the Veteran suffered from headaches in 1994 associated with sinus problems.  Thus, it was likely that his headaches were related to the  sinus problems.  In this regard, on examination the examiner found that the Veteran had no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a traumatic brain injury.  As for the Veteran's complaints of problems sleeping for the past 2 to 3 years, the examiner opined that that his current sleep problems were unrelated to an injury that occurred more than 50 years ago.  The examiner further noted that the Veteran had a diagnosis of impulse control disorder which likely accounted for his complaints of irritability.  

In its role as a finder of fact, the Board concludes that a review of the contemporaneous evidence suggests that the Veteran's involvement in the March 1962 fight and resulting injury was not in the line of duty, because it was the result of his own willingness to cause a disturbance in the barracks and participate in a fight.  Specifically, the Veteran was punished under the provisions of Article 116 of the UCMJ for causing disturbance in the barracks and the resultant punishment included 14 days of extra duty.  His willful misconduct in March 18, 1962 directly led him to sustain a head injury.  38 C.F.R. §§ 3.1(n), 3.301(c).

Further, the Board observes that a careful review of the Veteran's personnel records demonstrate a pattern of similar behavior.  For example, he was convicted by special court martial on charges of assault in July 1962, he also received several other Article 15s for offenses that included fighting and disrespecting a commanding officer, and after failed attempts to rehabilitate the Veteran the military ultimately determined that in the best interest of the Army he be discharged for misconduct in concurrence with the unit commander's recommendation. 

Turning to the medical evidence of record, the service treatment records do not document traumatic brain injury or headaches.  While the Veteran now claims to have loss consciousness when he was hit on the head with a Coke bottle in      March 1962, in connection with treatment rendered at the time he denied loss        of consciousness and complaints of headaches were not noted.  Additionally, on separation from service the Veteran denied a history of headaches and his head     and neurological system were clinically evaluated as normal.  

After service, complaints of headaches were initially documented in connection  with treatment for sinus problems in 1993.  While the VA examiner determined   that it was as likely as not that the Veteran sustained a traumatic brain injury while serving in the military, such opinion was based on the Veteran's reports of loss of consciousness during the incident in question, which is contradicted by the service treatment records.  Regardless, she did not etiologically link the claimed headaches to the head in-service head injury.  Rather, she associated the Veteran's headaches, first noted approximately 30 years after service, to sinus problems.  There is no competent medical evidence that the claimed headaches are residuals of a traumatic brain injury in service.  Thus, the probative evidence is against a finding that his current headaches are related to service, and without the requisite nexus, service connection cannot be established. 

In any event, even if the Board accepts that the incident in service resulted in a traumatic brain injury, the incident was the result of the Veteran's own willful misconduct, as that term is defined above.  The Veteran had a propensity to engage in physical confrontations and the records show that he caused the disturbance in the barracks that resulted in the head injury sustained in a fight.  Although no line  of duty investigation report is available, the Veteran's service personnel records contain a report of charges filed by his Commanding Officer with a conviction under Article 15 for the events surrounding the March 18, 1962 incident.  As    such, because the actions surrounding the incident constitute misconduct for    which he received judicial punishment, those actions cannot support a claim of service connection for traumatic brain injury.  

The Board has duly considered the Veteran's assertion that his head injury was incurred as a result of his having been forced to defend himself against an attacker.  However, the service personnel records do not support his contentions.  Those contemporaneous service records are found to be more probative than the statements made by the Veteran more than 40 years later.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Moreover, the Veteran reported to    the 2014 VA examiner that he had no memory of the incident, rendering the reliability  of his report attesting to the events suspect.  The Board finds the aforementioned service records to be far more accurate, credible, and probative  than the Veteran's lay statements, made decades after service and primarily in pursuit of VA compensation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).  

In summary, the Board finds that there is no competent and credible evidence    linking his currently claimed head injury residuals with service and in any event, the Veteran's March 18, 1962 head injury was not incurred in line of duty because it was due to willful misconduct.  Thus, service connection is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)  (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a traumatic brain injury is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


